Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on 02/28/2022 ("02-28-22 Final OA") has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 ("05-31-22 Submission") as part of the AFCP 2.0 request has been entered when the RCE was filed. 
In the 05-31-22 Submission, the Applicant substantively amended the independent claim 1 and canceled withdrawn claims 18-20. 
Currently, claims 1-17 are pending and examined below. 

Response to Arguments
Applicant's amendments to the independent claim 1 have overcome the objection to the drawing set forth starting on page 3 under line item number 1 of the 02-28-22 Final OA.
Despite the amendments to the independent claim 1, claim 1 fails to comply with the written description requirement under 35 U.S.C. 112(a).
	On page 6 of the 05-31-22 Submission, the Applicant argues that "As described in the instant application (e.g., para. [0021], these side edges are what defines the footprint of the island of magnetic film. Hence, in the context of FIG. 4G or FIG. 5H, cut lines 407 or 509 are defined, for example by laser ablation, such that edges of the magnetic laminate intersect metal features (e.g. pads 109) that stop the laser." The examiner respectfully disagrees.
	Taking Fig. 1 of the instant application into consideration, the magnetic laminate 111 has two opposing edges, with one edge intersecting a leftmost metal structure within a conductor plane 108 and the other opposing edge intersecting a rightmost metal structure with the conductor plane 108. Neither Fig. 1 nor other original disclosure supports more than two opposite sides of the magnetic laminate that intersect the metal features 108, 108.
Substantive amendments to the independent claim 1 required further consideration and search. New grounds of rejections are provided below.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
	In claim 1, "the first metal features" lack antecedent basis. Please consider amending it to "the one or more first metal features."  Appropriate correction is required.
	Claims 2-15 are objected to for depending from the objected to claim 1. 
	Independent claim 16 is objected to for referring to an objected to claim 1.
	Claim 17 is objected to for depending from the objected to claim 16. 

	Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 1 fails to comply with the written description requirement, because a limitation of "all edges of the magnetic laminate intersect the first metal feature" is not supported by the original disclosure.  
	A portion of Figure 1 of the present application has been annotated to support the rejection:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1082)][AltContent: textbox (1081)][AltContent: arrow][AltContent: textbox (Edge 2)][AltContent: arrow][AltContent: textbox (Edge 1)]		
    PNG
    media_image1.png
    244
    626
    media_image1.png
    Greyscale

	

	Annotated Fig. 1 shows no more than two edges Edge 1, Edge 2 that intersect the first metal features 1081,1082.  The magnetic laminate 111 has two opposing 90-degree edges Edge 1, Edge 2, with one edge Edge 1 intersecting a leftmost metal structure 1081 within a conductor plane 108 and the other opposing edge Edge 2 intersecting a rightmost metal structure 1082 with the conductor plane 108. Thus, neither Fig. 1 nor other original disclosure supports more than two opposite sides of the magnetic laminate that intersect the metal features 108, 108.
	Claims 2-15 are rejected for depending from the rejected independent claim 1.
	Independent claim 16 is rejected for referring to the rejected independent claim 1.
	Claim 17 is rejected for depending from the rejected independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 16 is indefinite, because it is unclear what the metes and bounds of the claim 16 are given that claim 16 refers to "the integrated circuit package of claim 1" when in fact claim 1 recites "a substrate for an integrated circuit package." That is, claim 1 recites a substrate with structural features of a substrate and does not recite structural features of an integrated circuit package. A limitation of "for an integrated circuit package" is an statement of intended use and does not structurally define the claimed substrate. Yet, claim 16 refers to an intended use feature of "an integrated circuit package."
	Claim 17 is indefinite, because it depends from the indefinite claim 16. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being Pub. No. US 2018/0075965 A1 to Yoshioka et al. ("Yoshioka").
	Fig. 10 of Yoshioka has been annotated to support the rejection below:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (E2)][AltContent: arrow][AltContent: textbox (E1)]
    PNG
    media_image3.png
    350
    565
    media_image3.png
    Greyscale

[AltContent: textbox (S2)]
	
	Regarding independent claim 1, Yoshioka teaches a substrate 5 (see Fig. 10) for an integrated circuit package, the substrate 5 comprising:
	a dielectric 8 (para [0240] - "insulating layer 8");
	at least one conductor plane 6f (para [0240] - "a substrate wiring 6f including pattern parts 6a to 6d extending in a direction along a principal surface of the substrate 6...") or 6d; and
	a planar magnetic structure 10 (para [0150] - "In this example, the resin constituting the magnetic layer 10 is an organic insulating material made of an epoxy resin...The magnetic material powder of the magnetic layer 10 is a metallic magnetic substance having an average particle diameter of 5 um or less. The metallic magnetic substance is, for example, an FeSi alloy such as FeSiCr, an FeCo alloy, an Fe alloy such as NiFe...The content percentage of the magnetic material is perferably 50 vol. % or more and 85 vol. % of less relative to the whole magnetic layer 10.") comprising a magnetic laminate embedded within the dielectric 8, wherein the magnetic laminate comprises an organic material (epoxy), and
	wherein the planar magnetic structure 10 overlaps one or more first metal features 6a, 6b of the conductor plane 6f or 6d and two opposing side edges E1, E2 of the magnetic laminate 10 intersect the first metal features 6a, 6b. 
	Regarding claim 2, Yoshioka teaches the magnetic laminate that includes magnetic particles embedded in a polymer matrix (para [0150] - "In this example, the resin constituting the magnetic layer 10 is an organic insulating material made of an epoxy resin...The magnetic material powder of the magnetic layer 10 is a metallic magnetic substance having an average particle diameter of 5 um or less), wherein the organic material includes the polymer matrix which comprises an epoxy resin (epoxy resin).
	Regarding claim 3, Yoshioka teaches the magnetic particles that comprises one of iron, nickel or cobalt (para [0150] - "The metallic magnetic substance is, for example, an FeSi alloy such as FeSiCr, an FeCo alloy, an Fe alloy such as NiFe.").
	Regarding claim 4, Yoshioka teaches a core 7 (para [0240]- "a core material") having a first side S1 and a second side S2 opposite the first side S1, wherein the planar magnetic structure 10 is integrated over one of the first side S1 of the core or the second side S2 of the core 7.
	Regarding claim 5, Yoshioka teaches the magnetic laminate 10 that has an interface 41, 42 (para [0113] - "external terminals 41 to 43") with the first metal features 6a, 6b. 
	Regarding claim 6, Yoshioka teaches the magnetic laminate 10 that has a conformal interface 41, 42 with the first metal features 6a, 6b. 
	Regarding claim 7, Yoshioka teaches a release film 41, 42 that is between the magnetic laminate 10 and the first metal features 6a, 6b, and wherein an edge of the release film is also over the first metal features 6a, 6b. 
	Regarding claim 9, Yoshioka teaches the planar magnetic structure that is interleaved between the first conductor plane 6d and a second conductor plane 6f that is over the magnetic laminate 10. 
	Regarding claim 10, a limitation of "wherein the planar magnetic structure has a relative magnetic permeability ranges between 5 and 20" is directed to an intended property or characteristics that depends on many factors like temperature and pressure, so the limitation may not structurally distinguish the claimed substrate over that of Yoshioka. Yoshioka's substrate is reasonably capable of having the intended property or characteristics given that it includes the planar magnetic structure 10 having the same magnetic material as disclosed in the instant application.
	Regarding claim 11, Yoshioka (para [0157] - "In this example, the spiral wirings 21, 22 have...the wiring thickness of 45 µm."; para [0160] - "The insulating layer 15 has a thickness of 10 µm...") ; Since the combined thickness of the wiring 21, 22 and the insulating layer 15 embedded in the magnetic layer 10 is 55 microns, the overall thickness of the magnetic layer 10 is at least 20 microns.). 
	Regarding claim 12, Yoshioka teaches the substrate 5 that is a dummy coreless substrate (para [0169] discloses using dummy core substrate 61 that is later removed.).
	Regarding claim 13, Yoshioka teaches the planar magnetic structure 10 is a planar inductor core (para [0151] - "By using a magnetic material having a small particle diameter such as an average particle diameters of 5 um or less as described above, an eddy current generated in a metallic magnetic substance can be suppressed so as to provide the inductor component 1 with a smaller loss even at a high frequency such as tens of MHz.").
	Regarding independent claim 16, Yoshioka teaches a system (para [0112] - "An inductor component 1 is mounted on an electronic device such as...a portable telephone..."), comprising:
	a memory (A mobile phone inherently contains memory);
	a processor coupled to the memory (A mobile phone inherently contains a processor coupled to a memory.); and
	a wireless transceiver to allow the processor to communicate wireless to an external device (A mobile phone functions to communicate by receiving and sending signals to other mobile phone, so it inherently has a wireless transceiver), wherein at least one of the processor, memory or wireless transceiver are within the integrated circuit package of claim 1 (see rejection of claim 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka.
	Regarding claim 8, Yoshioka teaches the dielectric 8 that is an insulating material and wherein the magnetic laminate 10 has an interface with the dielectric 8. 
	Yoshioka does not specify that the dielectric 8 is an organic laminate.
	However, Yoshioka provides an example of an insulating material 15 (para [0116]) that contains a resin (para [0156]). Yoshioka provides yet another example of another insulating material 50 that is a resin such as polyimide, phenol, an epoxy resin (para [0154]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the substrate of an embodiment shown in Fig. 10 of Yoshioka by employing an organic resin material taught by Yoshioka for the dielectric 8 in Fig. 10, as a matter of common sense, to simply the process by using similar materials for insulating materials which would help to minimize issues with delaminating as materials that are too dissimilar may peel off.
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 14 is rejected, but would be allowable if (i) its base claim 1 is amended to include the limitations of claim 14 and intervening claim 13 or (ii) claim 14 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 13; and the pending 35 U.S.C. 112(a) rejection of its base claim 1 is successfully traversed. 
Claim 15 is allowable, because it depends from the allowable claim 14. 
Claim 17 is rejected, but would be allowable if (i) its base claim 16 is amended to include the limitations of claim 17 or (ii) claim 17 is rewritten in independent form to include all of the limitations of its base claim 16; and the pending 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 1 and 16 are successfully traversed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408).  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
22 July 2022